Citation Nr: 1732235	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  A January 2012 rating decision assigned a temporary 100 percent rating for the Veteran's right shoulder disability based on a period of convalescence following surgery. 

This matter was remanded by the Board in October 2013 for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his service connected right shoulder disability in February 2016.  In is unclear from a review of the February 2016 VA examination report whether the examination included range of motion testing in both active and passive motion, weight-bearing, and nonweight-bearing situations.  Thus, the VA examination is inadequate for ratings purposes.  See Correia v. McDonald, 28 Vet. App. 158, 166 (2016).  As such, a new VA examination is necessary with the appropriate range of motion testing. 

During an April 2014 VA medical appointment, the Veteran reported that he had undergone a hearing test and been treated by a non-VA provider, Dr. Goltry.  See April 4, 2014 VA Audiology Consult Record.  A record of this hearing test is not part of the claims file.  On remand, VA should take steps to obtain these records.  38 C.F.R. § 3.159(c).  

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for his right shoulder and/or hearing loss disabilities.  After securing any necessary authorization, obtain records from any identified providers, including Dr. Goltry.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

4.  Afford the Veteran a VA audiological evaluation.  All necessary tests should be conducted and the findings should be included in an examination report.

5.  Then readjudicate the appeal.  If any of the benefits sought are not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

